                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

SEAN RENEAU,                                    §
                                                §
                                                §   CIVIL ACTION NO. 6:16-CV-01126-JDK-JDL
              Plaintiff,                        §
                                                §
v.                                              §
                                                §
TRUNG      NGUYEN,   VENKATA                    §
ALIGETI, JONATHAN BLAU, BLAU,                   §
LTD., EVERETT HOLLEY, JAYESH                    §
PATEL,                                          §
                                                §
              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On January 9, 2019, the Magistrate Judge

issued his Report and Recommendation (Doc. No. 114), recommending that all Defendants with

the exception of Spur 248 Steak, LLC, which is currently automatically stayed pursuant to 11

U.S.C. § 362, be dismissed with prejudice. No objections to the Report and Recommendation

have been presented for consideration within the prescribed time period for such objections.

Further, the Court has reviewed the Report and Recommendation de novo and is of the opinion

that the findings and conclusions of the Magistrate Judge included therein are correct. The Court

therefore adopts the Report and Recommendation (Doc. No. 114) as the findings of this Court.

       Accordingly, it is hereby ORDERED that all Defendants (with the exception of Spur 248

Steak, LLC, which is currently automatically stayed pursuant to 11 U.S.C. § 362) be

DISMISSED WITH PREJUDICE.
So ORDERED and SIGNED this 28th day of January, 2019.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE
